Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 1 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 2 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 3 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 4 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 5 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 6 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 7 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 8 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document     Page 9 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document    Page 10 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document    Page 11 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document    Page 12 of 13
Case 2:20-bk-02088-EPB   Doc 156 Filed 04/01/21 Entered 04/01/21 16:11:24   Desc
                         Main Document    Page 13 of 13
